Citation Nr: 1230760	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1959 to June 1961.  His service personnel records show that he performed duties as a Document Control Clerk and as a Petroleum Accounting Clerk.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2010, at which time, the Board granted the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and for tinnitus.  With respect to the issues of entitlement to service connection for vertigo and PTSD, the Board remanded the case for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for vertigo and PTSD.  Thereafter, the case was returned to the Board for further appellate action.

During the course of the appeal, the Veteran moved to the jurisdiction of the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran's claimed stressor actually happened.  

2.  The Veteran's vertigo was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related to service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, claimed as PTSD, anxiety, and depression, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).

2.  Vertigo is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection for vertigo and PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

During the course of the appeal, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA also informed the Veteran of the criteria for service connection, as well as that for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; the Veteran's records from the Social Security Administration; medical articles; and a plethora of post service records from private practitioners, reflecting the Veteran's treatment; and statements from the Veteran's mother, the Veteran's aunt, and multiple friends, including, R. B., R. D. W., D. C. P.

In April and December 2010, VA examined the Veteran to determine the nature and etiology of any vertigo or psychiatric disability found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In particular, PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

Verification of the associated stressor, does not require corroboration of every detail, including the appellant's actual personal participation.  Rather, the evidence may imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  For a stressor to be sufficient for PTSD, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  Pentecost, 16 Vet. App. at 127.

Special considerations attend the cases of combat veterans. For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. at 39,852 (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the Veteran has diagnoses, primarily of anxiety and depression, in addition to PTSD.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran contends that his psychiatric disorder and vertigo are, primarily, the result of an explosion in service which rendered him unconscious and required inpatient treatment at the base hospital.  He also reports stressful incidents in which he was hit by a cherry bomb during gas chamber exercises and one in which he was wrestled to the ground by the military police. He states that he has had periods of dizziness since that time, as well as feelings of anxiousness and depression.  He further states that such feelings have had an adverse impact on his ability to work.  He reports that, in turn, his work deficiencies have made him feel inadequate as a provider for his family and that such feelings have further exacerbated his anxiety and depression.  Therefore, he maintains that service connection is warranted for a psychiatric disorder, including PTSD, anxiety, and depression, as well as vertigo.  However, after carefully considering the claimed in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he was involved in an explosion in service and that he has experienced dizziness and nervousness since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, is, generally, not dispositive.    38 C.F.R. § 3.159(a).  
Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The report of the Veteran's October 1959 service entrance examination shows that he entered service without any complaints or clinical findings of a vertigo or a psychiatric disorder of any kind.  The Veteran's service treatment records are similarly negative for any reports of dizziness or vertigo.  

The Veteran first reported episodes of dizziness in February 1968, when he was treated at the Yakima Valley Memorial Hospital.  At that time, his dizziness was associated with an acute anxiety reaction with panic and phobic manifestations.  There was no evidence, however, of any relationship to service.  

Vertigo, manifested by dizziness was reported sometime later such as in the late 1970's and early 1980's by L. L. B., M.D.  Dr. B. found it somewhat difficult to determine the exact time of onset but noted that the Veteran apparently noticed vertigo after being involved in an explosion in service in 1960.  Thereafter, numerous post-service practitioners, such as K. D. O., M.D. (March 1993), as well as friends and family of the Veteran, such as the Veteran's mother (December 1980), aunt (January 1981), R. B. (February 1993), and D. C. P. (February 1993) have noted the Veteran's problems with dizziness and vertigo and the Veteran's report of his involvement in an explosion in service.

In December 2010, the Veteran was examined by VA to determine the etiology of his vertigo.  Following the examination, the examiners found it more likely than not that such disorder was the result of the inservice explosion reported by the Veteran.  

The Veteran did report complaints of nervousness in service.  In September 1960, he complained that he was nervous and couldn't sleep.  The impression was nervous tension, and medication was prescribed.  

In December 1960, the Veteran was examined by the Psychiatry Service at his commander's request.  His commander reported that the Veteran had been unable to adjust to military life, had admitted to having done deliberately inferior work, and had resented discipline to the extent that he was about to go AWOL.  The examiner found that the evaluation, essentially, substantiated that report.  It was noted that the Veteran was heavily in debt, primarily from legal fees associated with an incident in service.  Following the psychiatric examination, the diagnosis was a passive aggressive reaction, manifested by authority conflicts, passive obstructionism, projection and rationalization of behavior.  The level of stress was reportedly minimal, being only routine duty.  It was noted that the diagnosis did not constitute a psychiatric illness, but had simply been a description of a personality type.  It was recommended that the Veteran be discharged from service.

Following service and starting with the episode in February 1968, the Veteran was treated on many occasions for a psychiatric disorder, diagnosed primarily as anxiety and depression.  Multiple health care providers, such as A. Q., M.D.(March 1975, January 1986); H. T., Ph.D. (1978 to 1989), reported that those disorders were associated, at least in part, with the explosion in service in 1960.  In a report, received in October 2004, F. E. K., MSW, found that the Veteran had PTSD.

In December 2010, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  Following the psychiatric examination, the relevant diagnoses were PTSD, chronic, moderately severe and panic disorder with agoraphobia.  In an addendum, the diagnoses were PTSD (military related); depressive disorder, not otherwise specified; and alcohol dependence in sustained, full remission.  The examiner noted that the Veteran's claims file was negative for any documents to prove or disprove the veracity of the Veteran's claims regarding his head injury in service.  The examiner stated, however, that the Veteran described his history in a very genuine and consistent manner.  The examiner acknowledged that the Veteran had given varying accounts of his head injury but noted that people who sustained head injuries could experience acute traumatic delirium following such an injury.  The examiner further stated that it was well accepted that behavioral changes following a concussion could be quite profound.  In this regard, the examiner noted that the Veteran had reported deterioration in his performance leading to his separation from service.  

The examiner found that approximately 7 years after the Veteran's separation from service, he appeared to have experienced the onset of panic disorder.  The examiner noted that it had continued since that time and that it was well-known that individuals with PTSD had a higher incidence of other psychiatric disorders to including panic disorder.  Therefore, he concluded that it was more likely than not that those disorders were the result of the inservice explosion reported by the Veteran.  He stated that it seemed quite parsimonious to deny that the injury occurred, based solely on the lack of documentation.

In sum, the foregoing evidence shows that approximately seven years after service, the Veteran began to experience the first manifestations of vertigo, PTSD, and depression.  The Veteran attributes these disorders to an explosion in service, as well as being hit by a cherry bomb during gas chamber exercises, and being wrestled to the ground by the military police.  The salient question, then, is whether any of these stressors actually happened.  The credible evidence of record shows that they did not.

In October 2010, when the Board granted entitlement to service connection for a hearing loss disability and tinnitus, it did so on the basis that the Veteran had sustained acoustic trauma in service.  Included with that acoustic trauma was the foregoing explosion reported by the Veteran.  However, after reviewing the record, the Board finds significant evidence to the contrary.

First, the Veteran's service treatment records and service personnel records are negative for any evidence of any of the claimed stressors.  

Second, as noted by the VA examiner, the Veteran's report of his stressor, particularly the explosion, has changed during the course of the appeal.  In a claim for VA benefits, dated in December 1980, he reported that an airplane had exploded and that three people had been killed.  On a PTSD questionnaire in October 2004, the Veteran reported that there had been an explosion in which he had been knocked out.  He reportedly did not regain consciousness until several days later in the base hospital.  He stated that he had earlier reported that an airplane had exploded because he imagined that such a scenario made sense.  He also reported that somehow he remembered fatalities and that he truly believed it until being diagnosed with PTSD.  Indeed, he reportedly realized that he did not have any specific storied recollection other than what he now describes only as an explosion.  Despite the VA examiner's comments regarding traumatic delirium, such an acknowledgement begs the question as to whether the explosion actually happened.  

Third, the Veteran cites what he considers multiple first hand accounts and reports by his practitioners to support his claim that the claimed explosion actually happened.  However, there are no firsthand accounts on file other than the Veteran's.  In addition to the lack of official records, there are no buddy statements from former fellow service members who were present or knew of any of the explosion shortly after its occurrence, no letters home describing the explosion, no newspaper accounts from the time, and no historical texts verifying that the explosion actually occurred.  All of the reports from the Veteran's family, friends, and practitioners have been based on the incident as reported by the Veteran.  

Fourth, and most significantly, there is competent evidence which tends to refute the fact that the explosion ever occurred.  In October 1964, less than four years after service, the Veteran testified, under oath, at an Air Force Discharge Review Board.  He stated that his problems in service resulted from the loss of a girlfriend and from an accumulation of debts, primarily legal fees associated with an incident in March 1960 in which he had initially been charged with attempted murder but had ultimately been convicted of simple assault.  He acknowledged that the loss of his girlfriend in August 1960 had caused him to go AWOL and that, thereafter, he had developed a very belligerent attitude.  He rendered absolutely no testimony with respect to an explosion, or being hit by a cherry bomb during gas chamber exercises, or being wrestled to the ground by the military police.  Not only is such evidence competent, it is more contemporaneous than any of the other postservice evidence.  As noted above, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry.  Moreover, while the lack of testimony is not dispositive, it is for consideration.  See, e.g., Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Taken together, the foregoing reasons militate strongly against a finding that the claimed explosion or any of the other claimed stressors actually occurred.  Indeed, when weighed and evaluated against the Veteran's contentions, they constitute a preponderance of the evidence.

Inasmuch as a preponderance of the evidence is against a finding that the stressors actually occurred, the Board concludes that there is no basis for a nexus between the 

Veteran's vertigo and/or psychiatric disorder, and service.  Therefore, the Veteran does not meet the criteria for service connection for either disorder.  Accordingly, service connection for vertigo and a psychiatric disorder is not warranted, and the appeal is denied.

In arriving at these decisions, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Service connection for vertigo is denied.

Service connection for a psychiatric disorder, claimed as PTSD, anxiety, and depression, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


